DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 23, 2021. Claims 1, 9 23-24, 26-27 and 30 are amended and presents arguments, is hereby acknowledged. Claims 1, 9, 23-24, 26-27 and 30 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 23, 2021 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 23-24, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150019131 A1 (Basir), in view of US 20130113647 A1 (Sentelle) and in further view of Chen, Y., Han, F., Yang, Y.H., Ma, H., Han, Y., Jiang, C., Lai, H.Q., Claffey, D., Safar, Z. and Liu, K.R., 2014. Time-reversal wireless paradigm for green internet of things: An overview. IEEE Internet of Things Journal, 1(1), pp.81-98 (Chen) and US 20160001781 A1 (Fung).
Regarding Claims 1, 23 and 26, Basir teaches:
An apparatus in a venue for monitoring an object expression, comprising: a receiver configured for: receiving a wireless signal from a transmitter through a wireless multipath channel that is impacted by an expression of an object in the venue, wherein neither the transmitter nor the receiver is carried by the object, and extracting, when the object is expressed in the expression, a time series of channel information (TSCI) of the wireless multipath channel from the wireless signal received by the receiver, and 
a processor configured for: determining at least one radio biometric based on the TSCI obtained when the object is expressed in the expression; for each of the at least one radio biometric, computing at least one similarity score based on the radio biometric and pre- trained radio biometrics in a dataset, wherein the dataset is built with a machine learning model that adapts to environmental changes of the venue, calculating a classification probability regarding an identity of the object based on the at least one similarity score; and determining the identity of the object based on every classification probability calculated for the at least one radio biometric (Basir: Figs. 1-2, a vehicle system that comprises a car 10 (i.e. venue) with various sensors 16, controller 14 and a telemetric system 18 that communicates through WWAN, e.g. LTE network with a server 22 and a phone 26 carried by a person 24 (i.e. an object); the system detects the state of  a person ([0013]-[0026]) through either GPS positions of the person and the vehicle and/or measurement of RF signals transmitted from the phone to the vehicle or vice versa [0033]-[0039], and further on a set of tasks can be triggered based on respective detected states ([0044]-[0062]; Basil: [0012], LTE, BT, or Wi-Fi).
Basil does not teach explicitly on neither the transmitter nor the receiver is carried by the object. However, Sentelle teaches (Sentelle: Figs. 1A-B, 4-6A-B, a moving object detection system that transmits radio wave and receives multipath reflection to detect moving object).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with neither the transmitter nor the receiver is carried by the object as further taught by Sentelle. The advantage of doing so is to provide a mechanism to detect a hidden person (Sentelle: Abstract).
Basir teaches to detect the personal state based on received wireless signals. However, Basir does not teach explicitly on extracting, a time series of channel information (TSCI) of the wireless multipath channel from the wireless signal received by the receiver. However, Chen teaches (Chen: Section II, location signature is obtained through the resonating effect of time reversal signal in a multi-path channel environment, e.g. Fig. 5-6).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with extracting, a time 
Basir teaches determining various personal states in various venues. Basir does not teach explicitly on detect expression in a venue. However, Fung teaches:
wherein the expression comprises at least one of: an anticipated expression, a controlled expression, a pre-determined expression, a designated expression, a targeted expression, a predicted expression, and an expected expression, wherein the expression represents at least one of: a place in the venue, an identifiable place, a region, area, spatial coordinate, orientation, presentation, manifestation, dynamic expression, motion, static expression, positioning, scale, placement, state, gesture, pose, posture, body language, body expression, head expression, face expression, vocal expression, arm expression, hand expression, leg expression, and a sequence of expressions of the object (Fung: Fig. 24A driver distraction, Fig. 32, driver breath rate change, Fig. 34 eyelid movement, Fig. 36 head movement, among others in a vehicle venue, where e.g. eyelid movement may inform an anticipated or expected expression for a drowsiness).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with detect expression in a venue as further taught by Fung. The advantage of doing so is to provide a 
Basir as modified further teaches (Fung: Figs. 54-60 and [0649]-[0782], machine learning methods based on neural network is used to learn and detect the driver, driver state based on received monitoring info). Basir as modified does not teach explicitly on specific learning and detecting steps, however, Examiner takes an official notice that claimed limitations of “for each of the at least one radio biometric, computing at least one similarity score based on the radio biometric and pre-trained radio biometrics in a dataset, wherein the dataset is built with a machine learning model that adapts to environmental changes of the venue, calculating a classification probability regarding an identity of the object based on the at least one similarity score; and determining the identity of the object based on every classification probability calculated for the at least one radio biometric” is one of known neural network based classification and learning mechanisms that leans from training dataset through convolution layer(s), pooling, backpropagation to reach an acceptable/predetermined threshold/accuracy, where an unsupervised neural network can automatically adapt to environment changes or supervised neural network trained with improved dataset or larger dataset.
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir as modified with a machine learning method. The advantage of doing so is to provide neural network mechanism to improve detect accuracy with improved dataset.
Regarding to Clam 9, Basir as modified teaches all elements of Claim 1. Basir as modified further teaches:
the object is at least one of: a driver, operator, officer, and passenger, sitting on the seat in the vehicle; each of the at least one similarity score is computed based on a computation of a time reversal resonating strength (TRRS) (Chen: Section II, location signature is obtained through the resonating effect of time reversal signal in a multi-path channel, e.g. Fig. 5); and the processor is further configured to perform at least one of: 
adjusting at least one of: a position, legroom, height, width, length, angle, lumber support, firmness, arm-rest, head support, neck support, comfort setting, heating setting, health-related setting, ergonomic setting, and another setting, of the seat, adjusting at least one of: a system, accessory and user-interface, around the seat, 
adjusting at least one of: rear-view mirror, side mirror, steering wheel, steering column, dash panel, display, control panel, on-screen display, entertainment system, levers, and buttons, 
communicating with at least one of: a device, smart device, smart phone, communicating device, tablet, laptop, computer, Bluetooth device, WiFi device, mesh device, LTE device, associated with the object, 
communicating with at least one of: a network, wireless network, WiFi network, mesh network, 3G/4G/LTE/5G/6G/7G/8G network, garage, parking facility, refueling facility, storage facility, charging device, power transfer facility, smart device, facility automation system, home, house, building, facility, warehouse, factory, security system, remote device, remote server, another networked vehicle, and another networked device, preparing for driving, 
turning on at least one of: a device, and subsystem, of the vehicle, 
adjusting at least one of: radio, streaming service, news, information source, information display, voice recognition, dialogue system, vehicle automation system, engine, lights, air conditioning, comfort features, safety features, cabin monitoring, entertainment system, communication system, and a subsystem of the vehicle, and 
making an adjustment of at least one of: the vehicle, and the setup, such that the object is expressed in another expression based on the adjustment (Basir: [0044]-[0062], a set of tasks may be performed based on detected driver or passenger states; Fung: Figs. 21-27 among many other detection and control conditions).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Basir with detect expression in a venue as further taught by Fung. The advantage of doing so is to provide a mechanism to detect driver drowsy or inattentive while driving to improve driving safety (Fung: [0006]-[0007]).
Regarding to Clam 24, Basir as modified teaches all elements of Claim 23. Basir as modified further teaches:
The system of claim 23, further comprising: a sensor configured for receiving an input associated with the object, wherein the processor is further configured for computing, based on the input associated with the object, at least one of: a prediction, a reference information or an auxiliary information, computing information associated with the expression of the object based on the TSCI and at least one of: the prediction, the reference information or the auxiliary information, and performing, based on the information, a task associated with at least one of the object or the venue (Fung: Fig. 8-biometric sensors detects drowsiness of the driver, where the drowsiness is one of prediction or reference info).
Regarding to Clam 27, Basir as modified teaches all elements of Claim 26. Basir as modified further teaches:
The method of claim 26, further comprising: computing information associated with the expression of the object based at least partially on the TSCI repeatedly; performing, based on the information associated with the expression of the object, a task associated with at least one of the object or the venue; communicating a data to at least one of: the first wireless device, the second wireless device, a server, a local server, a cloud server, and a user device, in at least one of: a direct manner and an indirect manner, wherein the data comprises at least one of: the TSCI, an analysis of the TSCI, a data associated with the TSCI, the repeatedly computed information, an analysis of the information, a data associated with the information, a history of the information, a time trend of the information, a behavior of the information, a change, a second information computed based on the continuously computed information, a summary of the task, a report of task, a data associated with the task, an analysis of the task, and a data associated with an outcome of the task; and providing, to a user device associated with the object, an analytics computed based on the data (Basir: Figs. 1-2, the distance of the person and vehicle is computed repeatedly to detect where about of the person in reference of vehicle and performs a set of tasks accordingly, where the data are communicated among user’s cellphone, vehicle and server system
Regarding to Clam 30, Basir as modified teaches all elements of Claim 26. Basir as modified further teaches:
The method of claim 26, further comprising configuring the first wireless device and the second wireless device such that: the wireless signal has a bandwidth and a carrier frequency supported by both the first wireless device and the second wireless device; and the wireless signal is transmitted with Ni antennas of the first wireless device and received with N2 antennas of the second wireless device, wherein each of the at least one similarity score is computed based on a computation of a time reversal resonating strength (TRRS) (Basil: [0012], LTE, BT, or Wi-Fi, where MIMO configurations are used for devices based on LTE, Wi-Fi etc.; Chen: Section II, location signature is obtained through the resonating effect of time reversal signal in a multi-path channel environment, e.g. Fig. 5-6).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649